USCA4 Appeal: 22-6766      Doc: 10         Filed: 12/27/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6766


        JONATHAN JAMES NEWELL,

                             Plaintiff - Appellant,

                      v.

        PAUL NEWBY, Chief Justice, North Carolina Supreme Court; LINDA MCGEE,
        Chief Judge, North Carolina Court of Appeals; MARION WARREN, Director,
        Administrative Office of the Courts; DANIEL M. HORNE, JR., Clerk of Court,
        North Carolina Court of Appeals,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:22-ct-03091-D)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed and remanded by unpublished per curiam opinion.


        Jonathan James Newell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6766         Doc: 10          Filed: 12/27/2022       Pg: 2 of 2




        PER CURIAM:

               Jonathan James Newell seeks to appeal the district court’s order dismissing his

        42 U.S.C. § 1983 complaint for failure to state a claim on which relief may be granted

        under 28 U.S.C. § 1915(e)(2)(B)(ii). This court may exercise jurisdiction only over final

        orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

        Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        “Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

        Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate all of the

        claims raised in the complaint. Id. at 696-97. Specifically, the district court did not address

        Newell’s claim that he was not provided proper notice to pay the fee for certified copies

        prior to the rejection of his state appeal. We conclude that the order Newell seeks to appeal

        is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

        dismiss the appeal for lack of jurisdiction and remand to the district court for consideration

        of the unresolved claim. Id. at 699.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                        DISMISSED AND REMANDED




                                                         2